Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aketa et al. (U.S.P. 9,111,769).
 	As to claim 6, Aketa et al. discloses, in Fig. 2, a method of measuring a semiconductor device implemented by applying a voltage to the semiconductor device, wherein the semiconductor device comprises: a semiconductor substrate (2) of a first conductivity type (n type); an epitaxial layer (6) of the first conductivity type (n type) formed on the upper surface (5) of the semiconductor substrate (2); at least one first Schottky electrode (22) formed on the upper surface (12) of the epitaxial layer (6); at least one second Schottky electrode (23) formed on the upper surface (12) of the .
Allowable Subject Matter
Claims 1-5 and 7-9 are allowed over the art of record.
Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive:
 	Applicants’ representative, Joseph J. Buczynski, in the Remarks page 1-2 asserted that “Aketa does not disclose at least one second Schottky electrode (14) formed on the upper surface of the epitaxial layer (2) and forming a Schottky barrier between the second Schottky electrode (14) and the epitaxial layer (2) higher than a Schottky barrier formed between the first Schottky electrode (11) and the epitaxial layer (2), as recited in independent claim 6.” The Examiner respectfully disagrees. Aketa discloses, for example in column 3, lines 38-43, “the Schottky electrode includes a first electrode that forms a first Schottky barrier between the first 
 	Applicants’ representative further asserted that “Applicant respectfully notes that in Aketa, the Schottky barrier between the first metal 22 and the epitaxial layer 6 is referred to as the second Schottky barrier, and this is higher than the Schottky barrier between the second metal 23 and the epitaxial layer 6 (referred to as the first Schottky barrier). That is, the magnitude relation is opposite to that of the present embodiment (See, column 15, lines 9 to 24 of Aketa).” (Remarks page 2). The Examiner respectfully disagrees. Although Aketa named the second Schottky barrier being the Schottky barrier between the first metal 22 and the epitaxial layer 6; however that named second Schottky barrier would have the same label as to the claimed first Schottky barrier because those barriers corresponded to the same metal/electrode and the epitaxial layer. For example, one named the distance between point A and point B is C whereas the other called that distance is D, although C and D have different names but they both correspond to the same distance between point A and point B. The same argument is applied to the named first Shottky barrier (by Aketa) and the claimed second Schottky barrier (Applicants’ claim 6).
 	Furthermore, it is not understood why Applicants’ representative asserted “In addition, Applicant respectfully submits that when the correspondence of Schottky electrode is opposite to the correspondence in the Office Action, the first metal 22, which is the second Schottky electrode, is formed only in a narrow range, Therefore, it .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N. TANG whose telephone number is (571)272-1971.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH N TANG/Primary Examiner, Art Unit 2867